UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7167


ABEL DIAZ,

                Petitioner - Appellant,

          v.

WARDEN FCI BENNETTSVILLE,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Bruce H. Hendricks, District Judge.
(4:15-cv-00237-BHH)


Submitted:   December 15, 2016              Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abel Diaz, Appellant Pro Se. Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abel Diaz, a federal prisoner, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2241 (2012) petition.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Diaz v.

Warden FCI Bennettsville, No. 4:15-cv-00237-BHH (D.S.C. Aug. 8,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2